United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT



No. 98-1710


Michael C. Liddell, etc., et al.,      *
                                       *
              Appellees,               *
                                       *
              v.                       *
                                       *
Special School District of St. Louis   *
County,                                *
                                       *   Appeals from the United States
              Appellant.               *   District Court for the
                                           Eastern District of Missouri.


No. 98-1758


The Board of Education of the City     *
of St. Louis, et al.,                  *
                                       *
              Appellants,              *
                                       *
       v.                              *
                                       *
State of Missouri, et al.,             *
                                       *
              Appellees.               *
No. 98-1814


Michael C. Liddell, etc., et al.,   *
                                    *
              Appellees,            *
                                    *
              v.                    *
                                    *
State of Missouri, et al.,          *
                                    *
              Appellants.           *



No. 98-1930


The St. Louis Career Education      *
District,                           *
                                    *
                   Appellee,        *
                                    *
              v.                    *
                                    *
Missouri National Education         *
Association,                        *
                                    *
               Appellant.           *




                                    2
No. 98-2135


Affton Board of Education, et al.,          *
                                            *
              Appellants,                   *
                                            *
              v.                            *
                                            *
The St. Louis Career Education              *
District,1                                  *
                                            *
                   Appellee.                *


                               Submitted: June 30, 1998

                                     Filed: July 16, 1998


Before MCMILLIAN, HEANEY, and FAGG, Circuit Judges.


HEANEY, Circuit Judge.

       The vocational education portion of this desegregation litigation is before us for
the tenth2 time. When the case was recently before us, we reviewed the district court’s


      1
       The complete captions for the above-entitled cases are on file with the Clerk’s
Office, United States Court of Appeals for the Eighth Circuit.
      2
       See Liddell v. Board of Educ., 142 F.3d 1096 (8th Cir. 1998); Liddell v. Board
of Educ., 142 F.3d 1100 (8th Cir. 1998); Liddell v. Board of Educ., 142 F.3d 1106 (8th
Cir. 1998); Liddell v. Board of Educ., 121 F.3d 1201 (8th Cir. 1997); Board of Educ.
                                            3
decision to assign the responsibility for providing vocational education in this area to
a new entity, the Career Education District (CED). See Liddell v. Board of Educ., 121
F.3d 1201 (8th Cir. 1997). Pursuant to the Supreme Court’s mandate in Missouri v.
Jenkins, 515 U.S. 70 (1995), we remanded the matter to the district court to conduct
a formal evidentiary hearing and make comprehensive and detailed findings of fact and
conclusions of law. See id. at 1216. We advised the court that were it to adhere to its
decision to establish a single, independent body to administer vocational education in
both the city and the county, the court was to set forth the basis for that remedy and to
determine how the remedy would be administered, including how it would be governed,
funded, and structured. See id. at 1217.

       Pursuant to this remand, the district court held an evidentiary hearing between
January 20, 1998, and February 6, 1998. It made findings of fact and concluded that
the Special School District (SSD) had not achieved unitary status; that the CED would
be the sole provider of secondary, public vocational education in the city and county;
and that teachers presently employed by the SSD would not retain their tenure rights
if hired by the CED. Sadly, subsequent to this decision, Judge George F. Gunn, Jr.,
who was responsible for handling this complex school desegregation case for nearly
seven years, died. We commend him for his fairness, his even-handedness in
administering this case, and the care and compassion he demonstrated for the children
of the metropolitan St. Louis area. The case has now been assigned to Judge Stephen
N. Limbaugh, who has previous experience in this matter.

      The State, the SSD, certain St. Louis County school districts, and the Missouri
National Education Association appeal Judge Gunn’s decision. The United States, the



v. Missouri, 936 F.2d 993 (8th Cir. 1991); Liddell v. Board of Educ., 830 F.2d 823 (8th
Cir. 1987); Liddell v. Board of Educ., 822 F.2d 1446 (8th Cir. 1987); Liddell v Board
of Educ., 693 F.2d 721 (8th Cir. 1981); Liddell v. Board of Educ., 677 F.2d 626 (8th
Cir. 1982); Liddell v. Board of Educ, 667 F.2d 643 (8th Cir. 1981).
                                           4
CED, and the Board of Education of the City of St. Louis (City Board)3 file appellee
briefs. For the reasons stated below, we affirm in part, reverse in part, and remand with
directions.

                                      Background

       In Liddell v. Board of Education, 121 F.3d 1201 (8th Cir. 1997), we thoroughly
traced the history of this litigation. It is sufficient to repeat here that the State of
Missouri in the mid-1960s established two vocational education systems for the St.
Louis metropolitan area: one in St. Louis County and the other in the city of St. Louis.
In 1980, pursuant to filings by black parents and teachers, the district court found that
the State established the two separate school districts to create a dual system of
vocational education: a predominantly white district in St. Louis County and a
predominantly black district in the city of St. Louis. See Liddell v. Board of Educ., 491
F. Supp. 351, 358 (E.D. Mo. 1980). The district court also found that the State had the
power to merge the dual system and that the State’s failure to do so was “part and
parcel of its failure to take affirmative steps to eradicate root and branch the dual
system it once formally mandated.” Id. The court directed the State, the United States,
and the City Board to develop a plan for “the consolidation or merger and full
desegregation of the separate vocational education programs operated by the [SSD] and
the school district of the city of St. Louis, for implementation in the 1981-82 school
year.” Id. at 353. We affirmed. See Liddell v. Board of Educ., 667 F.2d 643, 651 (8th
Cir. 1981).




       3
       The City Board argues that the district court did not abuse its discretion in
creating the CED and in removing the SSD from the governance of vocational
education, but argues, inter alia, that the court erred in failing to set an initial term of
duration for the CED and in failing to award city residents an equal number of votes on
the CED Board of Education.
                                             5
       In 1981, the parties negotiated a settlement agreement that the district court
approved after conducting an evidentiary hearing. The voluntary plan permitted the
SSD and the City Board to operate their own vocational education schools for a period
of five years with each being responsible for meeting court-established desegregation
goals. The State, as the primary constitutional violator, was given responsibility to fund
elements of the plan. We affirmed and noted that if the voluntary plan did not result
in the integration of the vocational schools, the district court could order a complete
merger of the city and county systems. See Liddell v. Board of Educ., 677 F.2d 626,
636 (8th Cir. 1982).

       In 1986 and 1987, the district court adjusted the voluntary plan to permit
continued city-operated city schools and county-operated county schools, allowing
students to attend schools in either district, and to require the State to pay the
transportation costs for interdistrict transfers. On appeal, we again reminded the
district court that if the voluntary plan failed to meet the court-established
desegregation goals, the district court had the authority to direct a complete merger
with a unified governing and taxing structure. See Liddell v. Board of Educ., 822 F.2d
1446, 1460 (8th Cir. 1987).

       When the voluntary plan failed to meet the court-established desegregation goals,
the district court directed the parties to work with St. Louis Community College to
develop a vocational education system in which the community college would be the
sole provider of vocational education for the city and county. See L(2293)89. Turf
battles between the city and county led the community college to withdraw as a
potential sponsor of vocational education. See Liddell v. Board of Educ., 733 F. Supp.
1324, 1325 (E.D. Mo. 1990).

        In 1990, the district court again voiced its lack of confidence in the ability of
either the City Board or the SSD to manage a secondary, vocational education system
that met the needs of all students and parents. See id. Nonetheless, focusing on the

                                            6
need for excellence in education, the district court proposed a restructured system
whereby the SSD and the City Board would each operate a racially-balanced program
and, through incentives and innovations, compete for students. See id. at 1328-29. The
State was again required to pay all interdistrict transportation costs. See id. at 1330.4
No appeal was taken.

      Less than a year later, the same district court judge determined that the 1990 plan
was not working and decided that a single, unified provider of vocational education was
the only way to ensure that a quality, integrated vocational education would be
provided to all students of the St. Louis metropolitan area. See Liddell v. Board of
Educ., 758 F. Supp. 499, 503-05 (E.D. Mo. 1991). The district court designated the
SSD as the sole provider beginning with the 1991-92 school year and ordered the State
to pay interdistrict transportation and other costs. See id.5

      4
       The court stated:

            The City Board will renovate Southwest as a secondary vocational-
      education facility. The renovation costs of Southwest will be divided
      equally between the State and the City Board.

                                          ....

      The Court realizes that there will be at least an interim period of
      instability until Southwest is operational as a secondary vocational-
      education school. However, the Court believes that in the long run, its
      decision will facilitate a quality integrated vocational education for all St.
      Louis children who desire one.

Id. at 1329, 1330.
      5
       The district court stated: “Black and white children of the metropolitan St.
Louis area deserve a quality integrated vocational education system now; not in two,
three or ten years. The Special School District is willing, ready and able to comply
with the Court’s directive.” Id. at 505.
                                            7
       The City Board and the Liddell plaintiffs objected to the plan and appealed. See
Board of Educ. v. Missouri, 936 F.2d 993 (8th Cir. 1991). Their primary concern was
that the SSD Board of Education was comprised of county-elected officials and thus
did not have the interests of the city students at heart. See id. at 997. The City Board
was also concerned that the SSD lacked the financial resources necessary to provide
a quality, integrated program of vocational education. See id. at 998-99. In response
to that concern, counsel for the SSD assured this court at oral argument that the SSD
had the financial resources to maintain a quality, integrated vocational education
program for both county and city students. Counsel stated that, as of the date of oral
argument, the SSD had a budget reserve of $50 million and that it had the funds to
operate the vocational program on a consolidated basis. Finally, counsel represented
that the SSD was committed to establishing a city site. Based on these assurances, we
affirmed. See id. at 999. We noted that if additional funds were required, the district
court had the power to ensure that the funds necessary to provide a quality, integrated
vocational education were provided. See id.6 See also Liddell v. Board of Educ., 822
F.2d 1446, 1457 (8th Cir. 1987).

       After the SSD became the sole provider, it proposed a three-phase plan. See
Liddell, 121 F.3d at 1214. Under phase one, the SSD would provide twenty-five
satellite programs, many of which would be dispersed throughout the city. See
G(1002)93. Under phase two, the SSD would establish programming clusters. See
id. Under phase three, the SSD would construct a new, comprehensive, educational
facility in the city. See id. The Metropolitan Coordinating Council (MCC), appointed
to monitor compliance with the district court’s order, was directed to continue its




      6
        In reality, the SSD was operating at a deficit as early as 1990, and in meeting
these deficits, the reserve funds mentioned by counsel at oral argument were depleted.
                                           8
monitoring functions. In addition, the MCC membership was amended to include a
representative of the City Board.7

       On March 22, 1995, the MCC and the SSD issued a joint report, recognizing that
the opportunities for city and county students for vocational education were uneven.
See G(1511)95. They recommended the appointment of a planning body to develop
the specific operating details for a comprehensive vocational education program. See
id. Specifically, they recommended the consideration of a single, independent entity
to administer vocational education for city and county students and the establishment
of one or more four-year academies, with at least one to be located in the city. See id.



       Shortly after the joint report was issued, the composition of the SSD Board
changed. The new board opposed any proposal that would result in the SSD losing
control over vocational education. See Liddell, 121 F.3d at 1215. It further voiced its
concern over the district court’s intention to create the CED. See id.




       7
        Of the twenty-five satellites proposed, MCC found that only three would be
available in 1994-95. See id. MCC found that, after two years, only sixteen students
were participating in the city site program. See id. Members of the MCC visited each
of the satellites in the city and reported that while the instructors were enthusiastic and
committed, the programs received little support from the SSD. See id. The MCC
stated:
                In summary, very little of a meaningful nature has been
       accomplished by Special School District in implementing its “City Site
       Plan.” The record is replete with promises of programs in the city of St.
       Louis. However, these promises have been proven hollow by the actual
       performance of the Special School District over a period that is now
       almost three years long.

Id. at 5.
                                            9
       On April 26, 1995, the district court, agreeing with the joint committee’s report,
stated that the creation of a new, independent, governing entity to be called the CED
would best ensure the delivery of a quality, integrated vocational system for all of the
students in the St. Louis area. See id. (citing G(1562)95). Accordingly, it appointed
a planning coordinator who was to report to the court on a proposed schedule and
budget for the planning process. See id. It ordered that the SSD continue to be the sole
provider of vocational education for the 1995-96 school year. See id.

       On March 21, 1996, the district court ordered the SSD to make certain payments
to the CED for interim financing. See Liddell, 121 F.3d at 1215 (citing G(2084)96).
On June 25, 1996, the district court created the CED and named the initial members of
its Board of Education and directed the State, the City Board, and the SSD to make
equal payments to the CED for the operation of the vocational system. See id. (citing
G(2122)96.) The parties agreed to the interim payments, but because the district court
created the CED without an evidentiary hearing, the district court’s order creating the
CED was appealed.8 We remanded to the district court for a formal hearing to be
followed by comprehensive and detailed findings of fact and conclusions of law. See
Liddell, 121 F.3d at 1216.

       On remand, the district court held an evidentiary hearing beginning on
January 20, 1998 and ending on February 6, 1998. All parties to this appeal
participated. The district court found:




      8
        On July 10, 1996, the SSD filed a motion seeking a declaration that the
vocational education system had achieved unitary status and requesting the court to
relinquish control of the system and return control of the vocational education system
to state and local authorities. See id. The district court denied this motion without a
hearing. See id. (citing G(2288)97).
                                           10
      (1) During its years as sole provider of secondary vocational
education, SSD achieved a racially integrated student body at the three
vocational county schools it operated.

         (2) There is no evidence of vestiges of prior discrimination at the
three county schools in question in the racial composition of faculty and
staff, transportation, extra-curricular activities and facilities. SSD has not
discriminated against students on the basis of race or city/county
residence in any of its policies and procedures at these schools.

       (3) There is no significant gap along racial lines in the achievement
levels of students at the three vocational education schools operated by
SSD.

       ....

      (5) There is a need for a four-year vocational education high
school in the City of St. Louis. . . . [I]f the right programs were offered
at a city site[,] more black city students and parents would choose
vocational education.

       (6), (7) The need for a vocational education high school in the city
[is not satisfied by alternatives offered by the appellants].

       ....

       (10) During its years as sole provider, SSD did not extend good
faith efforts to establish a facility with its own resources in the city for
vocational education. . . . The credible evidence established that SSD
never had the intention of establishing a city site. The May 1994 request
by SSD for Court permission to proceed with developing such a site, at
the State’s expense, was not made in good faith.

       (11) During its years as sole provider, SSD did not provide a
quality vocational education program. . . .



                                     11
      (12) There is no evidence that SSD made a good faith effort to
upgrade identified deficiencies in its vocational education programs
during the years it was sole provider. . . .

      ....

       (17) A consolidated system for the provision of vocational
education is preferable to two separate systems, one providing programs
in the county and one in the city. . . .

      (18) The creation of a new independent governing entity would
best ensure the delivery of a quality integrated vocational education
system for all high school students in the St. Louis area.

      ....

      (20) During its one-and-one-half years of operating the Career
Academy in the city, CED has been successful in recruiting an integrated
student body, drawing students from both the city and county.

       (21) The educational program currently offered at CED is limited
to ninth and tenth grades and is pre-vocational in nature. The full four-
year plan is a vocational education plan that has been used successfully
in other school systems with student populations similar to that of the St.
Louis area.

        (22) CED has the administrative and educational capabilities to
assume responsibility as sole provider of vocational education beginning
with the 1998-99 school year, and to deliver a quality integrated program
for all area high school students. Designating CED, with its innovative
educational program, provides the best hope that the vocational education
program can achieve unitary status in the near future.

      (23) The[re] was no convincing evidence that the financial impact
on SSD of losing vocational education would hamper its ability to
continue to provide excellent special education services.


                                    12
             (24) There was no dispute that, if CED were to be designated sole
      provider, a tuition-based funding mechanism, following to the extent
      practicable State laws governing the funding of other vocational education
      systems, would be the most equitable and reasonable funding mechanism.

            ....

            (26) Control of the three county vocational education facilities
      should reside with the sole provider of vocational education.

              (27) Southwest High School is adequate for the Career Academy
      for at least the 1998-99 school year.

            (28) Tenured SSD vocational education teachers who are hired by
      SSD would prefer to retain their tenure rights. This, however, would
      hamper CED’s ability to administer a quality vocational education
      program.

G(2732)98, at 3-8.

      The district court concluded:

             (1) This Court’s supervision of the local school system is a
      “temporary measure to remedy past discrimination.” The desegregation
      decree should thus be dissolved after the local authorities have achieved
      “unitary status” by complying “in good faith” with the decree for “a
      reasonable period of time,” and by eliminating “the vestiges of past
      discrimination to the extent practicable.” See Board of Educ. v. Dowell,
      498 U.S. 237, 245-50 (1990).

            ....

             (5) The quality of the vocational education program is a relevant
      factor in considering whether SSD has achieved unitary status during its
      years as sole provider. “The plan ultimately approved by the district court


                                          13
should promise integration, quality, and stability . . . .” Liddell v. Board of Educ., 822
F.2d 1446, 1457 (8th Cir. 1987).

            (6) SSD’s failure to exert good faith efforts to establish a city
      vocational education facility and failure to provide a quality program
      preclude a conclusion that SSD has achieved unitary status.

            (7) The designation of two separate vocational education providers,
      one operating schools in the county and one operating a school in the city,
      would be an inappropriate remedy in this case at this time.

             (8) This Court has the authority to create an entity to serve as the
      sole provider of secondary vocational education to assure that the goals of
      this case will be met. From the early years of this case, it has been
      recognized that this Court has the power to order a merger of vocational
      education programs in the metropolitan area with a unified governing and
      funding structure. See Liddell v. Board of Educ., 822 F.2d 1446, 1459-60
      (8th Cir. 1987); Liddell v. Board of Educ., 677 F.2d 626, 628 (8th Cir.
      1982); see also United States v. State of Mo., 515 F.2d 1365 (8th Cir.
      1975).

             ....

             (10) To the extent possible, funding of CED should be modeled on
      existing State laws applying to Area Vocational Training Schools (AVTS).
      (Footnote omitted.) Funding of CED shall thus be tuition based.

            (11) Governance of CED should be by a Board of Education
      representative of county and city residents.

            (12) SSD vocational education teachers who accept employment
      with CED are subject to the statutory probation period of [the Missouri
      Teacher Tenure Act, Mo. Rev. Stat. §§ 168.102-130].

G(2732)98, at 9-11.



                                           14
       In short, the court stated that: “CED has proven, albeit in short time, that it has
the vision and capability to achieve the Court’s target for a quality integrated vocational
education program for the St. Louis metropolitan area.” Id. The court further said:
“SSD was given the opportunity to provide the vocational education program. It failed.
Now is the time to pass the responsibility to another. The Court chooses CED.” Id.9

      9
       The district court directed that:

      [A]s of July 1, 1998, the St. Louis Career Education District (CED) shall
      be the sole provider of secondary public vocational education in the St.
      Louis area.

      [B]y April 30 of each year, beginning with April 30, 1998, CED shall
      submit a proposed budget for the following school year showing amounts
      by fund and by budget function. . . . The tuition rate will be based upon
      the approved budget with SSD paying tuition for county resident students,
      and City Board paying tuition for city resident students. . . .

      CED shall be governed by a Board of Education consisting of nine
      residents of St. Louis City and St. Louis County. The current board of
      seven members, five of whom reside in St. Louis County and two of
      whom reside in St. Louis City shall remain in office through the 1998-99
      school year. John McDonnell shall continue as President of the Board.
      The Court will appoint two new additional members before July 1, 1998
      (the start of the next school year), who shall reside in the City of St.
      Louis. . . .

             ....

      CED shall apply to the State of Missouri for AVTS status on or before
      April 15, 1998.

      SSD shall lease North Technical School, South Technical School and
      West Technical School to CED at the rate of $1.00 per site per year.
      CED shall have exclusive use of these sites and shall assume full
      responsibility for their maintenance.
                                            15
        The State, the SSD, and certain St. Louis County school districts appeal the
district court’s decision and make two important assertions: that the present vocational
education program for the city and the county has achieved unitary status; and that even
if it has not achieved such status, the creation of the CED is a remedy neither permitted
by the United States Constitution nor authorized by state law.

       Has the Vocational Education Program for the City and the County
                           Achieved Unitary Status?

        We agree with the district court that there are no vestiges of de jure
discrimination at the three county vocational schools in the racial composition of faculty
and staff, transportation, extracurricular activities, and facilities. We also agree that the
SSD’s policies or procedures do not discriminate against students based on their race
or city/county residence at these schools. Thus, under Freeman v. Pitts, 503 U.S. 467
(1992), and Green v. County School Board, 391 U.S. 430 (1968), the SSD has achieved
partial unitary status in operating the vocational education program in the county
schools.10 Moreover, there is no showing in the record that the SSD is likely


Id.
       10
        As the Supreme Court noted, the factors supporting a finding for partial unitary
status are

       whether there has been full and satisfactory compliance with the decree
       in those aspects of the system where supervision is to be withdrawn;
       whether retention of judicial control is necessary or practicable to achieve
       compliance with the decree in other facets of the school system; and
       whether the school district has demonstrated, to the public and to the
       parents and students of the once disfavored race, its good-faith
       commitment to the whole of the court’s decree and to those provisions of
       the law and the Constitution that were the predicate for judicial
       intervention in the first instance.


                                             16
to return to its former ways with respect to the county vocational education schools.
See Board of Educ. v. Dowell, 498 U.S. 237, 247 (1991).

        The district court found, however, and we agree, that full unitary status has not
been achieved and will not be achieved until a four-year, vocational education high
school in the city of St. Louis has been established and operated for a reasonable period
of time. The opinions of the district court and this court show that the establishment of
a city vocational high school is causally related to the original constitutional violation,
a state-created dual system of vocational education: a predominantly white district in
St. Louis County and a predominantly black district in the city.

        The district court directed the State, the United States, and the City Board to
develop a plan for the consolidation or merger and full desegregation of the separate
vocational education systems. See, e.g., Liddell v. Board of Educ., 491 F. Supp. 351,
353 (E.D. Mo. 1980), aff’d, 667 F.2d 643, 651 (8th Cir. 1981). As chronicled above,
the district court has patiently worked with all parties to achieve this goal. Initially, it
approved a settlement agreement that permitted the SSD and the City Board to operate
their own vocational education schools for a period of five years with each being
responsible for meeting court-established desegregation goals. When that solution
failed, the district court directed the parties to work with St. Louis Community College
to develop a vocational education system under which the college would be the sole
provider of vocational education for the city and county. When that failed, the district
court again directed that the SSD and the City Board each operate a racially-balanced
program and, through incentives and innovations, compete for city and county students
with the State paying the interdistrict transportation costs. When that failed, the district
court designated the SSD as the sole provider of vocational education beginning with
the 1991-92 school year and again ordered the State to pay interdistrict transportation
and other costs. Consistent with that designation, the SSD proposed a plan under which


Freeman, 503 U.S. at 491.
                                            17
satellite programs would be initially established with a new, comprehensive, city
educational facility to follow. Unfortunately, the SSD did not follow through on its
proposal.

      As noted above, the SSD and the MCC issued a joint report recommending the
appointment of a planning body to develop a comprehensive vocational education
program, including the establishment of at least one four-year, city academy. When the
composition of the SSD board changed, the SSD no longer supported this alternative.

        The district court found that in light of the above facts and history of this
litigation, the SSD did not achieve complete unitary status. We agree with the district
court that complete unitary status will not be achieved until such time as a vocational
high school in the city is firmly established and functioning.11

                              The Creation of the CED

       The district court, having tried a number of alternatives, none of which
succeeded, directed that a new entity be created to provide secondary vocational
education to students living in the city and the county. The district court provided for
its governance and directed that it be funded by tuition to be paid by the SSD for the
county students attending the CED and by the City Board for city students attending the
CED.




      11
         Appellants argue that the district court closed the O’Fallon School in the city
of St. Louis to remedy the constitutional violations in the vocational education system.
The record reveals that the O’Fallon closing was not viewed by the district court in this
light. Rather, the district court has consistently viewed the re-establishment of a
vocational high school in the city as an essential component of the remedy for the dual-
operated system of vocational education.
                                           18
       We appreciate the district court’s attempts since 1980 to provide a vocational
education for all city and county students in a manner fully consistent with the United
States Constitution. It has realized how important vocational education is not only to
the students, but to the St. Louis County metropolitan area. It fully understands that if
industry in the St. Louis County metropolitan area is to be competitive in the world
economy, it must provide vocational education opportunities for the future employees
of industry. We share the district court’s concerns.

        We are admonished by the Supreme Court that remedies should be limited to the
extent necessary to cure constitutional violations and that we should defer to the State
to the extent possible. See Dowell, 498 U.S. at 247-48; Jenkins, 515 U.S. at 99;
Freeman, 503 U.S. at 498-99. Here, the Missouri legislature has recognized that the
SSD had serious problems in providing vocational education to the St. Louis
metropolitan area. In 1996, it enacted legislation empowering the SSD to operate
vocational education programs until June 30, 1997, and the following year, it extended
the period until June 30, 1998. See Mo. Rev. Stat. § 162.857.2(5) (West Supp. 1998).
In 1998, the legislature again extended the period until June 30, 2000. See 1998 Mo.
Legis. Serv. 488 (West). This legislation leads us to conclude that the legislature is not
only sensitive to the need for quality vocational education in the St. Louis metropolitan
area, but that it understands that the SSD may not, at least as presently composed, be
the entity best suited to provide that education. Thus, confident in the wisdom of the
legislature, we leave to it the question of whether to designate a new entity to provide
a unified vocational education program in the city and the county, or alternatively, to
permit the SSD to remain the designated entity with changes in governance that will
ensure that a unified vocational education system will be operated with a city site.

      Realizing that time is of the essence and understanding that vocational education
must continue, we order that:




                                           19
        1. The CED shall continue to provide vocational education at the present city
site, Southwest High School, for the 1998-99 school year; and the SSD shall continue
to provide vocational education at the county sites for the 1998-99 school year under
the same conditions as provided in the 1997-98 school year. Thereafter, the SSD or
another entity created or designated by the State of Missouri shall be the sole provider
of high school vocational education for the city and the county. The power lies with the
legislature to create a new entity to be the AVTS provider for the area, or to designate
the SSD as that provider, and to take action to broaden the governance base of the SSD
so that the city and possibly the State are represented in the governing board.12 We
repeat that we are confident that the State of Missouri will take the necessary steps to
reach this goal.

       2. The SSD is directed to meet promptly with the City Board, the CED, and the
State to plan a comprehensive vocational high school in the City of St. Louis at the
Southwest High School site and thereafter to renovate Southwest High School to meet
the needs of the students who attend that facility. The new facility shall be financed by
the SSD, the State, and the City Board each contributing an equal share to the cost of
the facility with each entity having responsibility for determining how to fund its share.
See Missouri v. Jenkins, 495 U.S. 33, 57-58 (1990).

       3. Beginning with the 1999-2000 school year, the vocational education system
established pursuant to this opinion shall, consistent with the district court’s opinion, be
financed by tuition paid by the City Board and the SSD or its member school districts,
together with such federal and state aid or private grants that may be available. The
State shall continue to pay the transportation costs of interdistrict transfers as it has in
the past. As we have noted, student transportation is one of the keys to racially-
balanced student bodies in the county and city-based vocational high schools.



       12
        See Mo. Rev. Stat. § 178.420-580 (West Supp. 1998).
                                            20
       4. The curriculum for the 1999-2000 school year shall be established by the
vocational education provider designated by the State. While ultimate curriculum
decision-making authority rests in the designated provider, it would be a mistake not to
consult with the State, the City Board, and the county schools. Also, the CED has
gained valuable experience and has introduced innovative programs designed to meet
the vocational needs of the students in the 21st century. It would also be a mistake not
to involve the CED, including its administrators and Board, in the planning process and
to make use of the expertise it has to offer in this process.

       5. On at least three occasions, we have stated that the vocational education that
is offered to students be one of quality. See Liddell, 121 F.3d at 1217; Liddell, 936
F.2d at 999; and Liddell, 822 F.2d at 1457. We specifically noted, however, in a recent
opinion, Liddell, 121 F.3d at 1216-17 n.2, that we did not hold or imply that each of the
twelve ordered goals as outlined in the March 7, 1996 report of the Vocational
Education Oversight Office must be achieved to meet constitutional requirements for
the establishment of a unitary district. On the basis of the record before us, we are
convinced that the State of Missouri’s standards as to what constitutes a quality
education are consistent with the United States Constitution. We, therefore, do not
affirm that portion of the district court’s opinion holding that the twelve outcome-based
“quality education goals” it adopted in 1993 are constitutionally required. We are
confident that the programs offered at the various sites will, to the extent possible, avoid
duplication and will meet the needs of both the students and the community.13

      6. We agree with the district court’s conclusion that its supervision of the local
school system is a temporary measure to remedy past discrimination. The

       13
        The State provides that the State Board of Education shall establish standards,
annually inspect, and approve all public vocational schools. Vocational schools are
entitled to state funding so long as they are approved as to site, plant, equipment,
qualifications of teachers, admission of pupils, courses of study, and methods of
instruction. Mo. Rev. Stat. § 178.530 (West Supp. 1998).
                                            21
desegregation decree should be dissolved after the local authorities have achieved
unitary status by complying in good faith with the decree for a reasonable period of time
by eliminating the vestiges of past discrimination to the extent practicable. In this case,
that means local authorities will be found to have achieved unitary status when they
have established a city site and have operated that site, as well as the county sites, for
a reasonable period of time in a constitutional manner, and there is no showing in the
record that the entity operating the St. Louis metropolitan area vocational education
program is likely to return to its former ways.

                 Tenure Rights of Vocational Education Teachers

      In view of our decision in this matter, the issue of tenure rights is moot for the
immediate future. If the Missouri legislature creates another entity to operate
vocational education in the St. Louis metropolitan area, that entity will determine the
tenure rights of those teachers who are employed in the system, whether they are
employed at a city or county site.

                                       Conclusion

        The judgment of the district court is affirmed in part, reversed in part, and
remanded to the district court with directions for action consistent with this opinion.
Each party to this appeal, with the exception of the Caldwell and Liddell plaintiffs, shall
bear their own costs. The costs of the Caldwell and Liddell plaintiffs shall be borne
equally by the State of Missouri, the City Board, and the SSD. The court’s mandate
shall issue forthwith.




                                            22
A true copy.

      Attest.

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               23